                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

JOHN F. CHASE,                                         )
                                                       )
                  Plaintiff                            )
                                                       )
v.                                                     )         No. 2:18-cv-00165-NT
                                                       )         FILED UNDER SEAL
ARTHUR MERSON, et al.,                                 )         (UNSEALED 01/25/2019)
                                                       )
                  Defendants                           )

AMENDED MEMORANDUM DECISION ON MOTION FOR EX PARTE ATTACHMENT1

         The plaintiff seeks an ex parte attachment against the property of each of the defendants in

the amount of $500,000, the sum that he alleges he lost as the result of a fraudulent investment

scheme. See Plaintiff’s Ex Parte Motion for Attachment on Trustee Process (“Motion”) (ECF No.

3) at 1-2. For the reasons that follow, the Motion is denied without prejudice on the showing made.

                                        I. Applicable Legal Standard

         This court applies Maine law pertaining to the seizure of “a person or property to secure

satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a).2 The plaintiff states that he seeks

ex parte attachment on trustee process, see Motion at 1, which is governed by Maine Rule of Civil

Procedure 4B, but cites Maine Rule of Civil Procedure 4A, see id. at 2-3, 11, which pertains to

attachment of “real estate, goods and chattels and other property[,]” Me. R. Civ. P. 4A(a). For

purposes of disposition of the instant motion, there is no substantive difference: with immaterial

wording differences, the showing required for the grant of an ex parte attachment pursuant to Rule


1
  This decision supersedes a May 18, 2018, decision (ECF No. 9) that I vacated by order dated May 25, 2018 (ECF
No. 11) because it incorrectly stated that no affidavit had been filed with the plaintiff’s motion. The plaintiff had, in
fact, provided an affidavit; however, as the result of a clerical error, it had not been docketed on CM-ECF. The
affidavit since has been docketed as ECF No. 10. Yet, as set forth more fully herein, with the benefit of review of the
affidavit, I conclude that the plaintiff continues to fall short of making the showing necessary to warrant an ex parte
attachment.
2
  “[A] federal statute governs to the extent it applies.” Fed. R. Civ. P. 64(a). However, the plaintiff invokes Maine
law as the basis for attachment. See Motion at 2-3.

                                                           1
4A and Rule 4B is identical. Compare Me. R. Civ. P 4A(g) with Me. R. Civ. P. 4B(i). Therefore,

I set forth only the pertinent text of Rule 4A.

        Rule 4A provides that, to grant a motion for attachment on an ex parte basis, the court must

find that:

        it is more likely than not that the plaintiff will recover judgment in an amount equal
        to or greater than the aggregate sum of the attachment and any insurance, bond, or
        other security, and any property or credits attached by other writ of attachment or
        by trustee process known or reasonably believed to be available to satisfy the
        judgment, and that either (i) there is a clear danger that the defendant if notified in
        advance of attachment of the property will remove it from the state or will conceal
        it or will otherwise make it unavailable to satisfy a judgment, or (ii) there is
        immediate danger that the defendant will damage or destroy the property to be
        attached.

Me. R. Civ. P. 4A(g). Rule 4A further provides:

        The motion for such ex parte order shall be accompanied by a certificate by the
        plaintiff’s attorney of the amount of any insurance, bond, or other security, and any
        other attachment or trustee process which the attorney knows or has reason to
        believe will be available to satisfy any judgment against the defendant in the action.
        The motion, in the filing of which the plaintiff's attorney shall be subject to the
        obligations of Rule 11, shall be supported by affidavit or affidavits meeting the
        requirements set forth in subdivision (i) of this rule.

Id. Pursuant to subdivision (i), affidavits must “set forth specific facts sufficient to warrant the

required findings and . . . be upon the affiant’s own knowledge, information or belief; and, so far

as upon information and belief, shall state that the affiant believes this information to be true.”

Me. R. Civ. P. 4A(i).

        The plaintiff supplies both a certificate of his attorney, see Motion at 11, and an affidavit,

see Affidavit of John F. Chase (“Chase Aff.”) (ECF No. 10).

                                           II. Discussion

                                      A. Factual Background

        The plaintiff alleges that:



                                                  2
       1.        The defendants “fraudulently induced [him] to participate in an investment

opportunity which [they] falsely represented would yield substantial returns with little-to-no-

risk[,]” specifically, that “for every $250,000 [the plaintiff] invested in certain standby letters of

credit, he would receive $10,000,000 within 7-12 days.” Complaint (ECF No. 1) at 2; see also

Chase Aff. ¶¶ 2-33.

       2.        The defendants’ “misrepresentations were intended to induce [the plaintiff] to part

with his money by wiring funds to a participant in the fraudulent scheme[,]” and he “in fact relied

on [their] fraudulent representations and assurances and invested $500,000 of his money in the

purported standby letter of credit transactions.” Complaint at 2; see also Chase Aff. ¶¶ 8-26.

       3.        “Contrary to the [d]efendants’ representations, [the plaintiff] did not receive the

promised returns or even a return of any portion of his initial investment.” Complaint at 2; see

also Chase Aff. ¶¶ 28-33.

       4.        The defendants’ scheme to defraud the plaintiff was “part of a wider pattern and

practice by [the] [d]efendants that they have carried out on a nationwide scale[,]” constituting

“violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§ 1961, et seq., Maine common law torts, and breach of contract.” Complaint at 2; see also Chase

Aff. ¶¶ 34-40.

       As relevant here, the plaintiff asserts that:

       1.        On March 29, 2017, in accordance with two standby letter of credit agreements, he

transferred the sum of $500,000 to his attorney, who transferred it to the IOLTA trust account of

defendant Law Office of Chris Ochoa P.A. (“Law Office”). See Chase Aff. ¶¶ 25-26.




                                                  3
       2.      Shortly thereafter, defendant Christopher M. Ochoa informed him that the two

letters of credit had been issued but did not provide formal confirmation of their transmission as

required by the agreements, and still has not done so. See id. ¶ 27.

       3.      The plaintiff has not been paid the required return on his investment. See id. ¶ 28.

       4.      The plaintiff and his attorney were repeatedly told by defendants Ochoa and Arthur

Merson from May 2017 through August 2017 that payment would be coming soon. See id. ¶ 30.

       5.      Defendant Ochoa stopped communicating with the plaintiff after August 2017, and

defendant Merson continued to state through the winter of 2018 that payment would be coming

any day. See id. ¶ 31.

       6.      The plaintiff has made demands to defendants Merson and Ochoa for the return of

his $500,000 investment, but, despite defendant Merson’s assurances that it is forthcoming, no

portion of those funds has been returned. See id. ¶ 32.

       7.      In November 2017, the plaintiff filed a complaint with the Florida Bar against

defendant Ochoa. See id. ¶ 34. In connection therewith, defendant Ochoa produced documents

showing that the plaintiff’s funds were immediately disbursed on receipt on March 29, 2017. See

id. ¶ 35. The defendant Law Office’s IOLTA account had a balance of $6,230 prior to the receipt

of the plaintiff’s $500,000 wire, which brought the balance to $506,230, the vast majority of which

was disbursed the same day to a separate bank account of the defendant Law Office, The Caswell

Group, Hearld Trade, and Anderson Law. See id. ¶ 36.

       8.      Through the Florida Bar proceedings, the plaintiff learned that at least defendants

Merson, Ochoa, and Russell Hearld had perpetrated their standby letter of credit scheme against

other victims. See id. ¶ 38. A February 6, 2018, report of the referee for the Florida Bar

recommending the disbarment of defendant Ochoa described a standby letter of credit scheme



                                                 4
perpetrated against Frank K. Wheaton and IntraGlobal Consulting Group, LLC, that was nearly

identical to the scheme perpetrated against the plaintiff. See id. ¶ 39. Defendant Merson has told

the plaintiff that a number of other investors in the standby letter of credit transaction have not

received their funds, and some have initiated civil actions or criminal investigations. See id. ¶ 40.

                                           B. Discussion

       The plaintiff contends that an ex parte attachment is appropriate because facts discussed in

the section of his motion addressing his likelihood of success on the merits of his claims

“establish[] that [the] [d]efendants have little regard for the law or [his] rightful property.” Motion

at 11. He argues that, “[b]ecause the [d]efendants swindled [him] and have since eluded his efforts

to recover his funds, it is clear that [they] if notified in advance of attachment of their property

would attempt to make it unavailable for judgment.” Id.; see also id. at 3-11.

       This showing does not suffice to justify the extraordinary remedy of ex parte attachment.

       First, the plaintiff identifies no specific property or assets that he wishes to attach, rendering

it difficult to assess whether “there is a clear danger that the defendant[s] if notified in advance of

attachment of the property will remove it from the state or will conceal it or will otherwise make

it unavailable to satisfy a judgment[.]” Me. R. Civ. P. 4A(g).

       Second, the plaintiff fails to set forth specific facts demonstrating a “clear danger” that any

of the defendants will make property unavailable if notified in advance of his bid to attach it.

Instead, he relies on the presupposition that past is prologue, contending that, because the

defendants defrauded him, absconded with his funds, and failed to return them upon demand, and

at least three of the 10 defendants have perpetrated this scheme against other victims, the

defendants can be expected (collectively or individually) to make their property unavailable to be

attached.



                                                   5
         As this court has previously held, assumptions of this kind are too thin a reed on which to

predicate an ex parte attachment. See, e.g., De Lage Landen Fin. Servs., Inc. v. Tri State Crane

Rental Corp., No. 2:12-cv-44-DBH, 2012 WL 484244, at *3 (D. Me. Feb. 13, 2012) (denying

motion for ex parte attachment when plaintiff offered “nothing beyond an assumption that, because

two of the defendants put the plaintiff’s collateral beyond its reach, all of the defendants will do

something similar with whatever assets they have when they become aware of this action”);

Clough v. Presnall, No. 2:12-cv-54-DBH, 2012 WL 476384, at *1-2 (D. Me. Feb. 13, 2012)

(rejecting plaintiff’s argument that individual defendant’s planned nuptials, combined with the fact

that he had moved the corporate co-defendant to three states in three years, justified an ex parte

attachment; noting, “a plaintiff-affiant’s personal belief that the defendants will act to make

otherwise attachable assets unavailable, without more, is insufficient to meet the ‘clear danger’

prong of the ex parte rule”); Rockport Whale Watch, Inc. v. Hawley, No. 07-148-P-H, 2007 WL

4531714, at *2 (D. Me. Dec. 18, 2007) (denying motion for ex parte attachment premised on

plaintiff’s assumption that defendants’ past willingness to “strip” a company they owned of its

assets indicated they would do the same with real estate and boat plaintiff sought to attach);

Carlson v. Rice, 817 F. Supp. 193, 194 (D. Me. 1993) (denying motion for ex parte attachment

predicated on plaintiff’s unsubstantiated belief that defendants would make property unavailable

for judgment; noting, “unlike [in] Herrick [v. Theberge, 474 A.2d 870 (Me. 1984)], in the case at

bar, there is no evidence that Defendants have begun to liquidate their holdings, nor is there any

direct or circumstantial evidence that Defendants will likely try to do so”).3


3
  In Herrick, the Law Court found no reversible error in the grant of an ex parte attachment when, “[g]iven the size
of plaintiffs’ damage claims and the attempted sale of one house by defendants, the Superior Court justices were
justified in concluding that defendants, if notified of an impending attachment, might well sell some of their property
and make it unavailable to satisfy a judgment.” Herrick, 474 A.2d at 875-76. The plaintiffs had submitted an affidavit
describing “the anonymous advertisement of one piece of defendants’ real estate[.]” Id. at 875.


                                                          6
                                    III. Conclusion

For the foregoing reasons, the Motion is DENIED without prejudice on the showing made.



Dated this 1st day of June, 2018.


                                              /s/ John H. Rich III
                                              John H. Rich III
                                              United States Magistrate Judge




                                          7
